DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-20 are:
Regarding claims 1-8, the prior art does not teach or fairly suggest in combination with the other claimed limitations a grommet, comprising: a box prong extending circumferentially around the body, wherein a plurality of openings extend through the body and the box prong at diametrically opposed sides, and wherein the grommet is configured to attach within a slot of a component in any rotational orientation about the longitudinal axis.
Regarding claims 9-14, the prior art does not teach or fairly suggest in combination with the other claimed limitations a grommet,  comprising: a box prong extending partially around the body, wherein the box prong is configured to flex inwardly toward the longitudinal axis; and a plurality of openings extending through the box prong and the body at diametrically opposite sides, wherein each of the plurality of openings are aligned with each other on the diametrically opposite sides of the body, wherein the grommet is configured to attach within a non-circular slot of a component in any rotational orientation about the longitudinal axis.

These limitations are found in claims 1-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

January 13, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848